DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/29/2020.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-10, 12-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed (US 9,008,854).
Regarding claim 1, in accordance with Breed reference entirety, Breed disclosed a modularized system (FIG. 4; col. 5, lines 37-42: “FIG. 4 is a flow diagram of information flowing from various sensors onto the vehicle data bus and thereby into the diagnostic module in accordance with the invention with outputs to a display for notifying the driver, and to the vehicle cellular phone for notifying another person, of a potential component failure”) for assembling electronic systems within vehicles (FIG. 3; col. 5, lines 32-36: “FIG. 3 is a schematic of a vehicle with several components and several sensors and a total vehicle diagnostic system in accordance with the invention utilizing a diagnostic module in accordance with the invention and which may be used in a method in accordance with the invention.”), comprising: 
	a hardware connection unit (FIG. 1; 51 or FIG. 3 and FIG. 4; 33 DIAGNOSTIC MODULE) embedded in a vehicle (FIG. 1/3/4) (col. 10, lines 19-22: “Diagnostic module 51, in accordance with the invention, can also be attached to the vehicle data bus 50 and it can receive the signals generated by the various sensors”);  
	a plurality of modules (FIG. 1; sensors or FIG. 3 and FIG. 4; sensors 1-31) in the vehicle (FIG. 1/3/4), communicating with said hardware connection unit (FIG. 1; 35 or FIG. 3 and FIG. 4; 33), either by direct support or by an adaptor (see FIG. 1 to FIG. 4 for connection details between sensors and module 33 and col. 10, lines 9-10: “sensors are mounted in the vehicle to detect the signals emitted by the component 35”), and communicating with each other either by wired or by wireless communication (col. 10, lines 24-25: "The sensors may however be wirelessly connected to the diagnostic module 51 and be integrated into a wireless power and communications system or a combination of wired and wireless connections"); and 
	a cellular device (FIG. 4; 32 CELLULAR PHONE) in the vehicle (FIG. 1/3/4), communicating with said hardware connection unit (FIG. 4; 33 DIAGNOSTIC MODULE) and with one or more cloud services (col. 20; lines 10-12: “for notifying the dealer, vehicle manufacturer or other entity”), and downloading firmware and software for said modules from the one or more cloud services (col. 22, lines 47-50: "the vehicle manufacturer updates the neural networks, the newer version can be downloaded to particular vehicles either when the vehicle is at a dealership or wirelessly via a cellular network or by satellite"), wherein the system is viewed and modified using a dedicated smartphone application or a cloud dashboard (col. 11, lines 1-24: “An important function that can be performed by the diagnostic system herein is to substantially diagnose the vehicle's own problems rather than forwarding raw data to a central site for diagnosis. Eventually, a prediction as to the failure point of all significant components can be made and the owner can ... The display can be located at any convenient place such as the dashboard or it can be a heads-up display ... output of the prognostics system” or col. 20, lines 1-20: “In FIG. 3, a schematic of a vehicle with several components and several sensors is shown … outputs to a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned with the failure of a component in the vehicle … sensors shown in FIG. 3”). 
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses wherein said cellular device is a smartphone (col. 43, lines 40-43: "the driver can be provided with a keyless entry device, other RFID tag, smart card or cell phone with an RF transponder that can be powerless in the form of an RFID or similar device") and wherein said plurality of modules comprises sensors from the group consisting of a camera including a vehicle rooftop camera, a drone, a GPS, wearable electronic devices comprising smart watches, camera glasses, and health monitors, a cellular access point, inertial measurement unit (IMU) sensors, an on-board diagnostics (OBD) module, an OBD data logger, a controller area network bus, a cooling unit, a charging unit, a data storage unit, a solar panel, an advanced driver assistance system (ADAS), a navigation system, a graphical processing unit col. 8, lines 5-30: "The term "sensor" as used herein ... partial, non-exhaustive list of sensors .. includes:  Airbag crash sensor; microphone; camera; chemical sensor; vapor sensor; antenna, capacitance or other electric field sensor or other electromagnetic wave sensor; stress or strain sensor; pressure sensor; weight sensor; magnetic field sensor; coolant thermometer; oil pressure sensor; oil level sensor; airflow meter; voltmeter; ammeter; humidity sensor; engine knock sensor; oil turbidity sensor; throttle position sensor; steering wheel torque sensor; wheel speed sensor; tachometer; speedometer; other velocity sensors; other position or displacement sensors; oxygen or other gas sensor; yaw, pitch and roll angular sensors; clock; odometer; power steering pressure sensor; pollution sensor; fuel gauge; cabin thermometer; transmission fluid level sensor; gyroscopes or other angular rate sensors including yaw, pitch and roll rate sensors; accelerometers including single axis, dual axis and triaxial accelerometers; an inertial measurement unit; coolant level sensor; transmission fluid turbidity sensor; brake pressure sensor; tire pressure sensor; tire temperature sensor, tire.”  In addition, col. 73, lines 36-43, “Possible sensors include optical sensors which obtain images of the environment surrounding the vehicle, blind spot detectors which provide data on the blind spot of the driver, automatic cruise control sensors that can provide images of vehicles in front of the host vehicle, and various radar and lidar devices which provide the position of other vehicles and objects relative to the subject vehicle”).  
claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses wherein some or all of said modules are communicatively chained by Wi-Fi or Bluetooth or another common wireless protocol, and propagate data from one module to another along the chain, up to a cellular module (col. 10, lines 22-25:  “sensors may however be wirelessly connected to the diagnostic module 51 and be integrated into a wireless power and communication system or a combination of wired and wireless connections”). 
 	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses wherein some or all of said modules are connected via a hub (connecting via a hub or access point is also discussed in col. 50, lines 49-55). 
 	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses wherein data is transmitted between some or all of said modules by using the vehicle's metallic body to generate a low amplitude AC signal which is transmitted to and amplified in the modules (col. 42, lines 4-17 and thereinafter, it is also disclosed “surface acoustic wave resonator is used to create standing waves inside a cavity … Arrays of metallic dots are positioned at the anti-node locations … acoustically amplify the magnitude of the waves.”). 
 	Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses wherein some or all of said modules are directly connected to a controller area network (CAN) vehicle bus (FIG. 1; 50), and are thereby connected to other sub-systems in the vehicle (FIG. 1 and col. 10, lines 15-19: “various other sensors 48, 49 measure other parameters of other components that in some manner provide information directly or indirectly on the operation of component. Each of the sensors illustrated in FIG. 1 can be connected to a data bus 50.”). 
 	Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses a smartphone that serves as a hub, the smartphone providing storage, computing, and an access point for cloud storage (col. 20, lines 5-20: "A flow diagram of information passing from the various sensors shown in FIG. 3 onto the vehicle data bus, wireless communication system, wire harness or a combination thereof, and thereby into the diagnostic bus. device in accordance with the invention is shown in FIG. 4 along with outputs to a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned with the failure of a component in the vehicle. If the vehicle is operating on a smart highway, for example, the pending component failure information may also be communicated to a highway control system and/or to other vehicles in the vicinity so that an orderly exiting of the vehicle from the smart highway can be facilitated. FIG. 4 also contains the names of the sensors shown numbered in FIG. 3."), and wherein one or more of said modules is a camera connected to said smartphone via Wi-Fi or Bluetooth (col. 57, lines 44-52: "One or more of the transducers 344,345,346 can also be image-receiving devices, such as cameras, which take images of the interior of the passenger compartment. These images can be transmitted to a remote facility to monitor the passenger compartment or can be stored in a memory device for use in the event of an accident, i.e., to determine the status of the occupants of the vehicle prior to the accident. In this manner, it can be ascertained whether the driver was falling asleep, talking on the phone, etc.".  In addition, the use of high speed satellite or Wi-Fi internet service for all vehicle communications to include telephone, TV and radio as well as navigational system include the use of camera is discussed in col. 79, line 27 to col. 80, line 44). 
	Regarding claim 12, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses wherein at least one of said modules comprises its own storage for buffering data and for backing up data (col. 56, lines 61-63: “If a microprocessor is used, a memory device is also required to store the data from the analog-to-digital converters that digitize the data from the receiving transducers”). 
 	Regarding claim 13, in addition to features recited in base claim 12 (see rationales discussed above), Breed also discloses an artificial intelligence (AI) module (neural network) (col. 16, lines 28-41, a neural network module is discussed.  Moreover, col. 18, lines 55-60, implementation of neural network and the availability of neural computer chips are also discussed.  In addition, col. 56, lines 15-20, the subject matter is also further elaborated.  Furthermore, to train a neural network is also discussed in col. 15, line 9 to col 16, line 27), triggering an event across said storage in at least one of said modules, to mark part of the stored data for different modes of deletion (update), comprising a delayed deletion mode (optional updated) and a never-to-be-deleted mode (being updated) (col. 75, lines 49 to col. 76, line 9, transmissions of data and updates for programs on the vehicle-resident is also discussed to include current version of the program being updated, the required updated, the optional updates, etc.  Such disclosure is construed to correspond to the claimed limitation). 
claim 17, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses at least one additional hardware connection unit, communicatively chained with one another and with said hardware connection unit, so as to enable wide coverage for large vehicles (col. 50, line 55, better overall coverage is also discussed by integration of smart antenna technology.  Alternatively, col. 73, lines 36-43, “Possible sensors include optical sensors which obtain images of the environment surrounding the vehicle, blind spot detectors which provide data on the blind spot of the driver, automatic cruise control sensors that can provide images of vehicles in front of the host vehicle, and various radar and lidar devices which provide the position of other vehicles and objects relative to the subject vehicle”). 
 	Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Breed also discloses wherein said modules comprise a multi-camera array, the outputs of which are combined to form a synthesized view of the surrounding of the vehicle (col. 73, lines 36-43, “Possible sensors include optical sensors which obtain images of the environment surrounding the vehicle, blind spot detectors which provide data on the blind spot of the driver, automatic cruise control sensors that can provide images of vehicles in front of the host vehicle, and various radar and lidar devices which provide the position of other vehicles and objects relative to the subject vehicle”).
 	Regarding claim 19, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses wherein each said module that is wireless, is paired with the system using near-field communication (NFC) or BLE Bluetooth) (col. 77, line 66 to col. 78, line 6: "When brought into a vehicle, the PID can connect (either by a wire of wirelessly using Bluetooth, Zigbee or 802.11 protocols, for example) to the vehicle system and make use of resident displays, audio systems, antennas and input devices. In this case, the display can be a heads-up display (HUD) and the input devices can be by audio, manual switches, touchpad, joystick, or cameras as disclosed in section 4 and elsewhere herein." OR col. 79, lines 63-65: "the data can be sent wirelessly to the diagnostic module using the Bluetooth™, ZIGBEE or 802.11 or similar specification").
 	Regarding claim 20, in addition to features recited in base claim 1 (see rationales discussed above), Breed also discloses wherein at least one of said modules comprises internal data integrity tests, and upon failure the at least one module reports the failure to said hardware connection unit, and said hardware unit reports the failure to the cloud services, and the failure is displayed using the dedicated smartphone application or the cloud dashboard (col. 11, lines 1-24: “An important function that can be performed by the diagnostic system herein is to substantially diagnose the vehicle's own problems rather than forwarding raw data to a central site for diagnosis. Eventually, a prediction as to the failure point of all significant components can be made and the owner can ... The display can be located at any convenient place such as the dashboard or it can be a heads-up display ... output of the prognostics system” or col. 20, lines 1-20: “In FIG. 3, a schematic of a vehicle with several components and several sensors is shown … outputs to a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned with the failure of a component in the vehicle … sensors shown in FIG. 3”).

Allowable Subject Matter
Claims 3-5, 11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claim 1 and further limits with novel and unobvious limitation of “wherein said hardware connection unit is USB-based, and some or all of said modules stack on top of one another such that each module in a stack passes its own and the previous module's data to the next module,” as recited in group claims 3-5; “a vehicle on-board diagnostics (OBD) system serving as a main port, comprising an adaptor to a camera, said adaptor comprising an internal USB and an internal SD card adaptor, wherein the camera communicates with said hardware connection unit via Wi-Fi, via Bluetooth Low Energy (BLE) communication, or via USB,” as recited in claim 11; and “whereby, in response to an event, at least one storage in at least one of said modules captures higher rate data for a defined duration, so as to allow for slow motion,” as recited in group claims 14-16, structurally and functionally interconnected in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ricci (US 2013/0204466).
Abel Rayan et al. (US 2019/0143936). 
Tokunaga et al. (US 2018/0103022).
Ricci (US 8,949,823).
King et al. (US 10,650,621).
Ignatov et al., AI Benchmark: Running Deep Neural Networks on Android Smartphones, arXiv, 15 pages, October 15, 2018.
Fender Bender, Nexar Develops First ADAS App for Android Phones, In-Vehicle Systems, downloadable at www.fenderbender.com, 2 pages, August 3, 2017.
Li et al, Survey on Artificial Intelligence for Vehicles, Springer, 13 pages, March 19, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 21, 2021